Citation Nr: 0735506	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  06-00 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied entitlement to service 
connection for traumatic degenerative changes of the lumbar 
spine (claimed as back pain) and for headaches.  

The veteran presented testimony at a personal hearing in June 
2007 before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.

The veteran's testimony on gum infections at his June 2007 
hearing is considered an informal claim to reopen a claim of 
entitlement to service connection for gum infections.  That 
issue is referred to the agency of original jurisdiction for 
appropriate development.


REMAND

The veteran seeks entitlement to service connection for a 
lumbar spine disorder and headaches.  The veteran contends 
that due to an explosion in service he was thrown in the air 
and landed on his back.  He was hospitalized and received 
Darvon pills for his back.  He also stated that he carried an 
extra load on his back because he was a demolitions man.  

At his entrance examination in September 1965 the veteran 
reported having headaches over his eyes which were attributed 
to eyestrain.  The examining physician found that they were 
not considered disabling.  In addition to claiming that his 
headaches are a result of the injury suffered in the 
inservice explosion, the veteran contends that his headaches 
were aggravated in service.  

Service medical records show that he sought treatment in 
service after having been knocked down due to a mine 
explosion at which time the diagnoses included a "concussion 
brain syndrome."  He was admitted for observation but it 
does not appear that hospitalization records are included in 
the service medical records.  He has indicated that treatment 
was at the 17th Field Hospital or the military hospital in 
downtown Saigon.  An attempt to secure those records should 
be made.  

The veteran acknowledged at his June 2007 hearing that he 
suffered an injury to his back during an accident at a 
boating dock.  He contends, however, that he had injured his 
back in service and had been receiving treatment for 
residuals of that injury prior to the boating dock accident.  
He stated that he first sought treatment within two years 
after his release from active duty, but that the first doctor 
he saw is no longer practicing.  An attempt to secure private 
treatment records for a back condition should be made.  

At the hearing the veteran also testified that an insurance 
company involved in a claim pertinent to the boating dock 
incident claimed that he had back problems prior to the 
incident.  Although at the hearing he could not recall the 
name of the insurance company, with consideration that he now 
might have that information, a request for identifying 
information as to the insurance company should be made to the 
veteran.

The veteran testified that he was currently receiving 
treatment for the claimed disorders at Fort Myers VA Medical 
Center and a request for VA medical records should be made.

Accordingly, the case is REMANDED for the following action:

1.  Request service medical records for 
hospitalization at the 17th Field Hospital 
or the military hospital in downtown 
Saigon for a period of approximately 21 
days beginning in September 1966 for 
treatment of injuries suffered in a land 
mine explosion.  

2.  After receiving identifying 
information and authorization pertinent to 
private medical records regarding 
treatment for a back disorder, neck pain, 
and headaches, request records from Dr. 
Melnick at Norristown Family Practice; 
from McCann Chiropractic Center for 
records beginning approximately in 1994; 
and from Dr. Richard Torricelli in Cape 
Coral.  

3.  Request the veteran to furnish the 
name of the insurance company involved 
with the boat dock incident in November 
1997 and an authorization to request 
medical records associated with the claim 
filed.

4.  Request VA treatment records from the 
Fort Myers VA Medical Center for a back 
disorder and for headaches from July 2003 
to the present. 

5.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of the veteran's 
lumbar spine disorder.  The claims folder 
must be made available to the examiner for 
review and the review should be noted in 
the examination report.  The examiner 
should address each current lumbar spine 
disorder shown and provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) 
related to service or to an incident in 
service.  

6.  Schedule the veteran for a VA 
neurological examination to determine the 
nature and etiology of the veteran's 
headache disorder.  The claims folder must 
be made available to the examiner for 
review and the review should be noted in 
the examination report.  The examiner 
should address any current headache 
disorder shown and provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) 
related to service or to an incident in 
service; or pre-existed service and was 
aggravated (permanently increased in 
severity beyond the natural progress of 
the disease) therein.  The Board notes 
that temporary and intermittent flare-ups 
of any condition would not itself 
constitute aggravation, unless the 
underlying condition increased in 
severity.

7.  Then, readjudicate the veteran's 
claims.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

